Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-5 are pending, of which claims 1 is independent.  
The application was filed on 1/29/2021, claims foreign priority to FR20 04503 filed on 5/6/2020 and claims the domestic benefit of US 62968875  field on 1/31/2020.  This application is currently assigned to L’Oreal. 
Information Disclosure Statement
 	The information disclosure statement (IDS) filed on 1/29/2021 has been fully considered.

Oath/ADS
An Application Data Sheet was submitted 1/29/2021 and an Oath/declaration was submitted on 1/29/2021.
Comments
Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  M.P.E.P. 2173.01(I).  It is respectfully submitted that each claim is to be interpreted based on the language of the claim itself, so long as that interpretation is consistent with the specification.  Further, "though understanding of the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.  For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment."  M.P.E.P. 2111.01(II).  
It is noted that care be taken such that the claims themselves explicitly recite all the claimed elements relied upon in overcoming the rejections set forth herein.  That is, for any additional limitations discussed in the specification to be considered, the claims should be amended such that the limitations are explicitly recited in the claims themselves.  Appropriate consideration of each and every feature of the claims has been made.  
Applicants’ representative is welcome and encouraged to contact the examiner (Maryam Ipakchi) to discuss the application in an attempt to expedite prosecution.  The examiner may be reached via telephone at 571-270-3237, via direct fax at 571-270-4237 and/or via electronic mail (Maryam.ipakchi@uspto.gov) provided written authorization to communicate thereby is provided.  The written authorization may be submitted via EFS-Web, mail, or fax. It cannot be submitted by email. (see, MPEP 502.03).  Sample authorization language:  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 
Interview requests may be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via the AIR Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html) and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.

Additional Art
	While not applied below, further to the art applied in related applications, examiner particularly notes the following additional art considered relevant “Principles of the Color and the Color Wheel” by Carrie Cousins in Codrops Articles on February 28, 2012 teaching that shades may be darkened by adding black and a tint is a variant of a color created by adding white to it.  Additionally, in the second to last paragraph, Cousins’ article teaches “Achromatic schemes are created by using shades of black, white and gray.”

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210125405 A1  

Regarding independent claim 1, Tran teaches:

1. A method of predicting a resulting hue, tint, tone, or shade of a lipstick product on a user (Tran, FIGS. 3A-9, [0040] scan, [0483] predictive relationship; [0485] trained neural network or regression model), comprising: generating one or more instances on a graphical user interface indicative of a predicted applied lipstick hue, tint, tone, or shade based on receiving user lip-hue information and a lipstick product selection (Tran, FIGS. 3A-9, [0040] scan, [0483] predictive relationship; [0485] trained neural network or regression model; [0250] match score may take into account information about products such as clothing. A distance is defined between products.; [0275]-[0292] Consider the user's skin tone and complexion, the system then recommends the user's new lipstick); and generating one or more instances on a graphical user interface of a lipstick product predicted to result in a hue, tint, tone, or shade, on the user, based on the received user lip-hue information and a desired coated lip-hue (Tran, FIGS. 3A-9, [0040], [0483]; [0485]; [0250] match score may take into account information about products such as clothing. A distance is defined between products; [0275]-[0279] Receive a sequence of hand gestures and postures as well as the use of touch and stylus forming a virtual make-up session and apply the color of the makeup product to user skin tone .. Apply virtual make-up features to the 2D or 3D model, to yield a 3D make-up model, based on said received hand gestures and postures (226) (224) [0280]-[0292] Consider the user's skin tone and complexion, the system then recommends the user's new lipstick).

Tran pertains to systems and methods for rending reality for an object by performing tracking and area learning of an environment, selecting a pattern or color from a product variations and displaying the color on the augmented reality view for various purposes including condition identification, product fit, makeup application and color matching, style matching, etc. for different needs and exemplary embodiments (Tran, Abstract, FIG. 1A, 2, 3B). Features described pertaining to the exemplary embodiment of, e.g., identifying a health condition may be used in conjunction with other embodiments (e.g., makeup application) as noted, e.g., in Tran [0053], [0147]) and thus, while, e.g., the exemplary embodiment pertaining to identifying a health condition may teach feature extraction from images, the teachings pertaining to that exemplary embodiment may be employed by another exemplary embodiment for makeup application. Tran describes various embodiments with various exemplary features as noted in the mappings above with reference to language such as “for exemplary purposes”, “in one embodiment”, “in another embodiment”, “in yet another embodiment,”(e.g., Tran , [0048], [0147]) and thus to the extent it may be determined what features fall within one embodiment of Tran or another, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features described in Tran with regard to different exemplary embodiments to overcome for features not existing in ‘other’ embodiments as taught by Tran to suit the preferences or goals so as to provide the user with the best color or product recommendation and to increase and/or maximize the usefulness and applicability of the information available to a user(s) (Tran [0244]).

Regarding dependent claim 2, Tran teaches:

2. The method of claim 1, wherein generating the one or more instances on a graphical user interface indicative of a predicted applied lipstick hue, tint, tone, or shade based on receiving user lip-hue information and a lipstick product selection includes generating lipstick hue, tint, tone, or shade information based on receiving one or more inputs indicative of a lipstick product selection, and extracting user lip-hue information from one or more digital images. (Tran, FIGS. 3A-9, [0040], [0483]; [0485]; [0250] match score may take into account information about products such as clothing. A distance is defined between products; [0275]-[0279] Receive a sequence of hand gestures and postures as well as the use of touch and stylus forming a virtual make-up session and apply the color of the makeup product to user skin tone .. Apply virtual make-up features to the 2D or 3D model, to yield a 3D make-up model, based on said received hand gestures and postures (226) (224) [0280]-[0282] The green from the user's complexion and the yellowish undertone combines to create this effect. The system can recommend that the user experiment with neutral and warm tones, since the user fall somewhere in between. If the user can't determine any cast of yellow, olive, or pink, the user have a neutral skin tone. Neutral tones can look good in foundations and colors on both ends of the cool/warm spectrum. [0292] Consider the user's skin tone and complexion, the system then recommends the user's new lipstick).

Regarding independent claim 5, Tran teaches:

5. The method of claim 1, further comprising: transmitting one or more of a predicted applied lipstick hue, tint, tone, or shade based on receiving user lip-hue information and a lipstick product selection, or a lipstick product predicted to result in a hue, tint, tone, or shade, on the user, that is within a predetermined threshold of the hue of the lipstick product selection. (Tran, FIGS. 3A-9, [0040], [0483]; [0485]; [0250] match score may take into account information about products such as clothing. A distance is defined between products; [0275]-[0279] Receive a sequence of hand gestures and postures as well as the use of touch and stylus forming a virtual make-up session and apply the color of the makeup product to user skin tone .. Apply virtual make-up features to the 2D or 3D model, to yield a 3D make-up model, based on said received hand gestures and postures (226) (224) [0280]-[0282] The green from the user's complexion and the yellowish undertone combines to create this effect. The system can recommend that the user experiment with neutral and warm tones, since the user fall somewhere in between. If the user can't determine any cast of yellow, olive, or pink, the user have a neutral skin tone. Neutral tones can look good in foundations and colors on both ends of the cool/warm spectrum. [0292] Consider the user's skin tone and complexion, the system then recommends the user's new lipstick).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210125405 A1  to Tran in view of Alessandra Foresto, This is How White and Black Lipsticks Can Transform Your Color Collection, POPSUGAR.Juntos,  June 25, 2016, https://www.popsugar.com/latina/How-Change-Lip-Color-White-Black-Lipsticks-41692523 (hereinafter “Foresto”).

Regarding independent claim 3, Tran teaches:

3. The method of claim 1, wherein generating the one or more instances on a graphical user interface indicative of a predicted applied lipstick hue, tint, tone, or shade based on receiving user lip-hue information and a lipstick product selection includes extracting applied hue information generated from one or more digital images of a plurality of lip-tone cards coated with lipstick, (Tran, FIGS. 3A-9, [0040], [0483]; [0485]; [0250] match score may take into account information about products such as clothing. A distance is defined between products; [0275]-[0279] Receive a sequence of hand gestures and postures as well as the use of touch and stylus forming a virtual make-up session and apply the color of the makeup product to user skin tone .. Apply virtual make-up features to the 2D or 3D model, to yield a 3D make-up model, based on said received hand gestures and postures (226) (224) [0280]-[0282] The green from the user's complexion and the yellowish undertone combines to create this effect. The system can recommend that the user experiment with neutral and warm tones, since the user fall somewhere in between. If the user can't determine any cast of yellow, olive, or pink, the user have a neutral skin tone. Neutral tones can look good in foundations and colors on both ends of the cool/warm spectrum. [0292] Consider the user's skin tone and complexion, the system then recommends the user's new lipstick; examiner notes, e.g., features of lip-tone card?, swatch?); Tran may not teach each and every feature of each lip-tone card including at least one lip-tone swatch, a white swatch, and a black swatch.  Foresto teaches:  each lip-tone card including at least one lip-tone swatch, a white swatch, and a black swatch (Foresto, swatch of make up).

Tran pertains to systems and methods for rending reality for an object by performing tracking and area learning of an environment, selecting a pattern or color from a product variations and displaying the color on the augmented reality view for various purposes including condition identification, product fit, makeup application and color matching, style matching, etc. for different needs and exemplary embodiments (Tran, Abstract, FIG. 1A, 2, 3B). Features described pertaining to the exemplary embodiment of, e.g., identifying a health condition may be used in conjunction with other embodiments (e.g., makeup application) as noted, e.g., in Tran [0053], [0147]) and thus, while, e.g., the exemplary embodiment pertaining to identifying a health condition may teach feature extraction from images, the teachings pertaining to that exemplary embodiment may be employed by another exemplary embodiment for makeup application. Tran describes various embodiments with various exemplary features as noted in the mappings above with reference to language such as “for exemplary purposes”, “in one embodiment”, “in another embodiment”, “in yet another embodiment,”(e.g., Tran , [0048], [0147]) and thus to the extent it may be determined what features fall within one embodiment of Tran or another, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features described in Tran with regard to different exemplary embodiments to overcome for features not existing in ‘other’ embodiments as taught by Tran to suit the preferences or goals so as to provide the user with the best color or product recommendation and to increase and/or maximize the usefulness and applicability of the information available to a user(s) (Tran [0244]).  Foresto teaches methods for modifying lipstick colors and specifically references the use of black and white lipsticks to modify the color, tone, hue of lipstick and it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features described in Tran with the explicit teaching of using black and white to modify lipstick shades to be able to reinvent and use different lipsticks with different outfits, styles, moods, etc.

Regarding independent claim 4, Tran teaches:

4. The method of claim 1, wherein generating the one or more instances on a graphical user interface of a lipstick product predicted to result in a hue, tint, tone, or shade, on the user, based on the received user lip-hue information and a desired coated lip-hue includes generating a predicted resulting lipstick hue based on receiving the desired coated lip-hue, extracting user lip-hue information from one or more digital images, and extracting applied hue, tint, tone, or shade information from one or more digital images of a plurality of lip-tone cards coated with lipstick, (Tran, FIGS. 3A-9, [0040], [0483]; [0485]; [0250] match score may take into account information about products such as clothing. A distance is defined between products; [0275]-[0279] Receive a sequence of hand gestures and postures as well as the use of touch and stylus forming a virtual make-up session and apply the color of the makeup product to user skin tone .. Apply virtual make-up features to the 2D or 3D model, to yield a 3D make-up model, based on said received hand gestures and postures (226) (224) [0280]-[0282] The green from the user's complexion and the yellowish undertone combines to create this effect. The system can recommend that the user experiment with neutral and warm tones, since the user fall somewhere in between. If the user can't determine any cast of yellow, olive, or pink, the user have a neutral skin tone. Neutral tones can look good in foundations and colors on both ends of the cool/warm spectrum. [0292] Consider the user's skin tone and complexion, the system then recommends the user's new lipstick; examiner notes, e.g., features of lip-tone card? Swatch?); each lip-tone card including at least one lip-tone swatch, a white swatch, and a black swatch. (Foresto, swatch of make up).

Tran pertains to systems and methods for rending reality for an object by performing tracking and area learning of an environment, selecting a pattern or color from a product variations and displaying the color on the augmented reality view for various purposes including condition identification, product fit, makeup application and color matching, style matching, etc. for different needs and exemplary embodiments (Tran, Abstract, FIG. 1A, 2, 3B). Features described pertaining to the exemplary embodiment of, e.g., identifying a health condition may be used in conjunction with other embodiments (e.g., makeup application) as noted, e.g., in Tran [0053], [0147]) and thus, while, e.g., the exemplary embodiment pertaining to identifying a health condition may teach feature extraction from images, the teachings pertaining to that exemplary embodiment may be employed by another exemplary embodiment for makeup application. Tran describes various embodiments with various exemplary features as noted in the mappings above with reference to language such as “for exemplary purposes”, “in one embodiment”, “in another embodiment”, “in yet another embodiment,”(e.g., Tran , [0048], [0147]) and thus to the extent it may be determined what features fall within one embodiment of Tran or another, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features described in Tran with regard to different exemplary embodiments to overcome for features not existing in ‘other’ embodiments as taught by Tran to suit the preferences or goals so as to provide the user with the best color or product recommendation and to increase and/or maximize the usefulness and applicability of the information available to a user(s) (Tran [0244]).  Foresto teaches methods for modifying lipstick colors and specifically references the use of black and white lipsticks to modify the color, tone, hue of lipstick and it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features described in Tran with the explicit teaching of using black and white to modify lipstick shades to be able to reinvent and use different lipsticks with different outfits, styles, moods, etc.

Double Patenting

Applicant appears to have multiple co-pending related applications including US 17/161,930.  Applicant should take caution to ensure that related applications do not include claims of identical scope or of obvious variants thereof.  In view of this notice to the Applicant and Applicant’s own superior knowledge of pending and/or issued related applications, the examiner retains the ability to issue a double patenting rejection in a Final rejection if appropriate without establishing a new grounds of rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Application No. 17/161,930, respectively, in view of Foresto for the features and motivation referenced above.  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For the prior art applied to the claims, as set forth above, the Examiner has cited particular columns and line numbers (or paragraphs) in the references for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. More particularly, e.g., in the instances the Examiner has identified Figures of the applied prior art reference, it is understood that the corresponding portions of the written description describing the identified Figures is relied upon.  It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or identified by the Examiner. The entire reference(s) is/are to be considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM M IPAKCHI whose telephone number is (571)270-3237.  The examiner can normally be reached on M-F Flex 6-3pm (AltFriOff).  Any interview requests should be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via the AIR Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html) and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Ell, can be reached on (571)270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARYAM M IPAKCHI/
 Primary Examiner, Art Unit 2171